United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.S., Appellant
and
DEPARTMENT OF HOUSING & URBAN
DEVELOPMENT, Los Angeles, CA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 12-805
Issued: December 21, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On February 17, 2012 appellant filed a timely appeal of the February 3, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her claim. By that
decision, OWCP denied her traumatic injury claim on the grounds that the medical evidence was
insufficient to establish that the claimed condition, fractured right big toe, was causally related to
the established work-related event.1
The Board has duly considered the matter and notes that in the case of William A.
Couch2, the Board held that when adjudicating a claim, OWCP is obligated to consider all
evidence properly submitted by a claimant and received by OWCP before it issues the final
decision. This rule was extended by the Board to include evidence submitted to OWCP by a
claimant on the same date as OWCP’s decision but prior to the actual issuance thereof.3

1

OWCP accepted as factual that on November 30, 2011 appellant, then a 59-year-old real estate appraiser,
sustained an injury to her right toe when she lost her balance while walking downstairs, catching her toe in her pant
leg causing her to fall down three stairs and land on her right leg in the performance of duty.
2

41 ECAB 548 (1990).

3

Linda Johnson, 45 ECAB 439 (1994); see also Patsy R. Tatum, 44 ECAB 490, 496 (1993).

On December 13, 2011 appellant filed a claim for a fractured right big toe due to her
employment activities. In a letter dated January 5, 2012, OWCP requested additional factual and
medical evidence in support of her claim. It allotted appellant 30 days within which to submit
the requested evidence.
On January 6, 2012 appellant submitted a work status report dated December 2, 2011 by
Dr. Arcelia Martin, a Board-certified internist, diagnosing appellant with closed fracture (fx) toe,
phalanx and placing her off work from December 6 through 9, 2011.
On February 2, 2012 she submitted a Doctor’s First Report of Occupational Injury or
Illness dated January 30, 2012. The report listed appellant’s description of the incident, her
subjective complaints, and made an objective finding that she had pain in her right shin and big
toe. It was signed by Dr. Thai T. Do, a Board-certified internist, who diagnosed fx toe, phalanx,
Anserine Bursitis. On February 2, 2012 appellant also submitted a physical therapy/
occupational therapy authorization request signed by Dr. Do.
On February 3, 2012, the same date OWCP issued its final decision, appellant submitted
a medical report from Kaiser Permanente that related her history of injury and diagnosis. On
February 3, 2012 she also submitted an orthopedic clinic report, an authorization for use or
disclosure of patient health information and a physical therapist report.
Nonetheless, in denying appellant’s claim, OWCP stated that appellant responded to the
OWCP development letter with the work status report received January 6, 2012 and OWCP “did
not receive any medical evidence indicating the cause of the medical condition.” It concluded,
therefore, that she had not established that she sustained an injury in the performance of duty, as
alleged.
OWCP, in its February 3, 2012 decision, did not review the additional evidence properly
submitted by appellant and received by OWCP on February 2 and 3, 2012. For this reason, the
case must be remanded for a proper review of the evidence and an appropriate final decision on
her entitlement to compensation. Following such further development as OWCP deems
necessary, it shall issue a de novo decision.

2

IT IS HEREBY ORDERED THAT the February 3, 2012 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this order of the Board.
Issued: December 21, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

3

